Citation Nr: 1522562	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-28 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently rated 50 percent disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which granted entitlement to service connection for PTSD, assigning a 30 percent disability rating, effective February 7, 2011.  A notice of disagreement was filed in May 2012 with regard to the disability rating assigned.  In an August 2013 rating decision, the RO assigned a 50 percent disability rating to PTSD, effective February 7, 2011.  A statement of the case was issued in August 2013, and a substantive appeal was received in October 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the May 2012 notice of disagreement, it was asserted that the Veteran was attending regular sessions at the East Orange VA Medical Center (VAMC) for his PTSD.  See 05/30/2012 VBMS entry, Third Party Correspondence.  Virtual VA contains VA outpatient treatment records dated from January 22, 2009 to July 8, 2013, and from March 23, 2014 to October 5, 2014; however, none of these records contain treatment related to PTSD.  See 10/10/2014 & 08/07/2013 CAPRI entries.  VBMS contains VA outpatient treatment records dated from January 23 to February 6, 2009, and on December 29, 2010; however, none of these records contain treatment related to PTSD.  See 02/09/2009, 04/21/2009, & 02/10/2011 VBMS entries, Medical Treatment Record - Government Facility.  The Veteran's mental health treatment records from the East Orange VAMC must be associated with Virtual VA or VBMS.  

Additionally, the Veteran underwent a VA examination in February 2011 pertaining to the nature and etiology of his claimed PTSD.  As such examination was conducted over 4 years ago and as the Veteran asserts that his PTSD warrants a rating in excess of 50 percent, he should be afforded another VA examination to assess the current severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995)).
Accordingly, the case is REMANDED for the following actions:

1.  Associate with Virtual VA or VBMS the Veteran's mental health records from the East Orange VAMC.  

2.  Schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist to determine the current severity of his service-connected PTSD.  

The examiner should review the Virtual folder and note such review in the examination report or addendum to the report.

The examiner should be asked to comment on the severity of the Veteran's disability, and specify the degree of occupational or social impairment due to his service-connected PTSD.  Examination findings should be reported to allow for evaluation of his disability under 38 C.F.R. § 4.130, Diagnostic Code 9411, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  A GAF score and an analysis of its meaning should be provided.  

The examiner should offer an opinion as to whether due to the Veteran's service-connected PTSD he is precluded from all forms of substantially gainful employment for which he would otherwise be qualified.  The examiner should provide reasons for any opinion.
   
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.
  
3.  If the claim on appeal is not fully granted, issue a supplemental statement of the case; before returning the file to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



